Citation Nr: 1126254	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-36 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran had active service from April 1979 to May 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2007, the Veteran withdrew his request for a hearing before the Board.  As such, the Board will proceed with adjudication of the claim on appeal.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 1999 RO rating decision denied a claim of entitlement to service connection for bilateral hearing loss on the basis of no current disability.

2.  Evidence of record since the September 1999 RO rating decision, which denied a claim of entitlement to service connection for bilateral hearing loss, is new and material as it includes a previously unconsidered provisional diagnosis of bilateral hearing deficit related to military service as well as audiology examination demonstrating a possible conductive hearing impediment in the left ear.


CONCLUSIONS OF LAW

1.  The September 1999 RO rating decision, which denied a claim of entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received since the September 1999 RO rating decision that denied service connection for bilateral hearing loss; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss.  The RO has determined that the claim was subject to a prior final denial, and has denied an application to reopen the claim.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A September 1999 RO rating decision denied a claim of service connection for bilateral hearing loss disability on the basis of no current disability.  By letter dated September 24, 1999, the Veteran was notified of this decision and his appellate rights, but he did not appeal this determination.  As such, the September 1999 RO rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board further notes that, also in the September 1999 rating decision, the RO denied a claim of entitlement to service connection for a bilateral ear condition on the basis that ceruminosis demonstrated on VA examination in June 1999 was not shown to have been related to service.

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

The Veteran filed his claim to reopen in 2004.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  in general, a claimant must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may also be granted for on a presumptive basis for specified chronic diseases, such as an organic disease of the nervous system when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

Impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim.

In Boggs v. Peake, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Essentially, claims based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims.  Specifically, in Boggs, the Federal Circuit determined that a sensorineural hearing loss disability was separate and distinct from a conductive hearing loss disability.

Evidence of record at the time of the RO's September 1999 decision included the Veteran's service treatment records (STRs) which were incomplete and did not include any audiometric data.  A June 1999 VA Compensation and Pension (C&P) examination report included the Veteran's allegations of hearing loss since approximately 5 years after service discharge, which he related to military noise exposure that included combat engineering duties.  Audiometric examination did not reflect hearing loss disability per VA standards, as there were not any auditory thresholds of 40 decibels or greater in any frequency, a threshold of 25 decibels or greater for at least 3 frequencies, or speech recognition scores of less than 94 percent. See 38 C.F.R. § 3.385.

Evidence associated with the record since the RO's September 1999 decision includes the Veteran's continued allegation of having a current hearing loss disability.  However, the Veteran now alleges being diagnosed with hearing loss on his separation examination.  He further alleges having receiving notice from either VA or the Department of the Army that he was entitled to a 30 percent rating for hearing loss disability.

The medical records associated with the claims folder includes an October 2004 correction department record scheduling the Veteran for audiometric examination based upon a provisional diagnosis of bilateral hearing deficit related to military service.  A November 2004 private audiology examination report found that the Veteran demonstrated normal hearing sensitivity bilaterally based upon pure tone results.  However, the Veteran had abnormal impedance measures for the left ear which required further investigation.

Overall, the Board finds that the lay and medical evidence associated with the claims folder since the September 1999 RO prior final denial constitutes new and material evidence.  In this respect, the record includes a provisional diagnosis from an examiner that the Veteran manifests hearing loss related to military service which tends to suggest the presence of a current disability.  Furthermore, the November 2004 audiology examination found abnormal impedance measures for the left ear suggesting a possible conductive component to hearing impairment.

For the limited purposes of 38 C.F.R. § 3.156(a), the Board finds that the Veteran has submitted previously unconsidered evidence which, if presumed true, cures the prior evidentiary deficit of no evidence of a current hearing loss disability.  The November 2004 audiology examination report additionally suggests a distinctive diagnosis not previously considered in the RO's September 1999 decision.  The claim, therefore, is reopened.  To this extent only, the appeal is granted.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened.  To this extent only, the appeal is granted.

REMAND

In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court indicated that, when a Board reopens a claim after the RO has denied reopening the same claim, the matter must generally be returned to the RO for consideration of the merits.  As the RO has not evaluated the credibility of the evidence of record, the Board finds that it would be potentially prejudicial to adjudicate the claim on the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement to service connection for bilateral hearing loss on the merits.  If any claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case and the applicable period of time to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


